EXHIBIT 2
                                    Arsenic   Arsenic
                                    (total,   (inorganic,    Lead Cadmium Mercury           Perchlorate
                   1
    Product Name                    ppb)      ppb)           (ppb) (ppb)  (ppb)             (ppb)
    Gerber Rice Single Grain
    Cereal                          106       74               3.9        11.1       1.79           4.6
    Gerber MultiGrain Cereal -
    Sitter 2nd Foods                37        31               5.3        26.2      0.367           8.7
    Gerber Oatmeal Single Grain
    Cereal                          26.9      --2                3          13    < 0.281           7.7
    Gerber Barley Single Grain
    Cereal - Supported Sitter 1st
    Foods                           10.6      --                 3        13.7    < 0.279           3.3
    Gerber Whole Wheat Whole
    Grain Cereal - Sitter 2nd
    Foods                           40.6      39               5.5        50.8     < 0.14           4.2
    Gerber Good Start Gentle HM-
    O and Probiotics Infant
    Formula with iron; Milk Based
    Powder - Stage 1, birth to 12
    months                          5.2       --               0.9       < 0.5     < 0.14            --
    Gerber Diced Carrots Veggie
    Pick-Ups                        < 2.2     --              11.8        27.7      0.223            --
    Gerber Carrot - Sitter 2nd
    Food                            < 2.2     --               9.4        31.4      0.214            --
    Gerber Carrot - Supported
    Sitter 1st Foods                < 2.2     --                11        42.2      0.248            --
    Gerber Sweet Potato
    Supported Sitter 1st Foods Tub 2.4        --              20.3         4.7    < 0.139            --
    Gerber Sweet Potato - Sitter
    2nd Food                       3.9        --              29.3         5.8    < 0.138            --
    Gerber Sweet Potato -
    Supported Sitter 1st Foods      6.9       --              14.6         3.5    < 0.138            --
    Gerber Pea - Sitter 2nd Foods
                                   < 2.2      --               0.7       < 0.5     < 0.14            --
    Gerber Green Bean - Sitter 2nd
    Foods                          < 2.1      --               0.8         2.8    < 0.135            --
    Gerber Green Bean -
    Supported Sitter 1st Foods     < 2.2      --               0.7         0.6    < 0.142            --

1
    HEALTHY BABIES BRIGHT FUTURES, What’s In My Baby’s Food?,
https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf (hereinafter, “Healthy Babies Bright
Futures Report”); https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf (“House Report”).
2
    “--”indicates that analysis was not performed by Healthy Babies Bright Futures.
Gerber Banana - Sitter 2nd
Foods                             < 2.1   --   < 0.5   < 0.5   < 0.135   --
Gerber Peach - Sitter 2nd
Foods                             7.3     --    2.4     2.1     0.142    --
Gerber Pear - Sitter 2nd foods
                                  4.2     --    1.1     2.5     0.169    --
Gerber Organic Mango Apple
Carrot Kale - Sitter 2nd Foods    3.3     --    1.1    11.4     0.212    --
Gerber Carrot Pear Blackberry
- Sitter 2nd Foods                2.7     --    3.6    18.2    < 0.141   --
Gerber Organic Apple
Blueberry Spinach - Sitter 2nd
Foods                             5       --    1.5     1.8    < 0.141   --
Gerber Apple Sweet Potato
with Cinnamon - Toddler 12+
months                            < 2.2   --    3.1     0.7    < 0.139   --
Gerber Carrot Sweet Potato
Pea - Sitter 2nd Foods            2.4     --    6.7     2.1    < 0.137   --
Gerber Apple Juice from
Concentrate - Toddler 12+
months                            3.1     --    2.1    < 0.5   < 0.137   --
Gerber Apple Prune Juice from
Concentrate - Toddler 12+
months                            5.6     --    3.3    < 0.5   < 0.136   --
Gerber Variety Pack Juices
from Concentrate - White
Grape                             9.9     --   11.1    < 0.5   < 0.135   --
Gerber Pear Juice from
Concentrate 100% Juice -
Toddler 12+ months                4       --    1.1     0.9    < 0.136   --
Gerber Mashed Potatoes &
Gravy with Roasted Chicken
and a Side of Carrots - Toddler   < 2.2   --    2.4    17.5    < 0.139   --
Gerber Chicken Rice Dinner -
Sitter 2nd Foods                  19.1    --    2.3     8.9    < 0.236   --
Gerber Turkey Rice Dinner -
Sitter 2nd Foods                  6.2     --    5.2     3.4    < 0.139   --
Gerber Lil' Sticks Chicken
Sticks - Toddler                  < 2.2   --    3.5     2.3    < 0.138   --
Gerber Beef and Gravy 2nd
Foods                             < 2.1   --    2.1    < 0.5    0.251    --
Gerber Ham and Gravy 2nd
Foods                             < 2.2   --      1    < 0.5   < 0.141   --
Gerber Puffs Banana Cereal
Snack - Crawler 8+ months         44.5    --    9.2      16     0.376    --
Gerber Teether Wheels -
Apple Harvest - Crawlers         51.5    --    2.1    3.8     0.588    --
Gerber Yogurt Blends
Strawberry Snack - Crawler 8+
months                           < 2.1   --     1    < 0.5   < 0.135   --
Gerber Fruit & Veggie Melts -
Truly Tropical Blend - Freeze-
Dried Fruit & Vegetable Snack
- Crawler, 8+ months             22.6    --   12.2   26.8     0.455    --
Gerber Arrowroot Biscuits -
Crawler 10+ months               13.1    --   12.5   25.9    < 0.279   --
